Citation Nr: 1755383	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was previously before the Board in July 2015, at which time the claim at issue was remanded for further development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

In January 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, submitted a written statement requesting a withdrawal of his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  
Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

The record shows that the Veteran filed a timely notice of disagreement with the rating assigned for his entitlement to service connection for PTSD in a June 2011 rating decision.  In March 2014, the Veteran perfected an appeal of that issue.  

In a January 2017 written statement, the Veteran, through his representative, expressed a desire to withdraw his appeal for an increased rating for PTSD.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to review the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2017). 


ORDER

The appeal is dismissed.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


